UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7134



CHARLES TERRENCE BARLOW,

                                             Petitioner - Appellant,

          versus


STEPHEN M. DEWALT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-401-5-BR)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Terrence Barlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Terrence Barlow appeals from the district court’s

order dismissing his 28 U.S.C. § 2241 (1994) petition without prej-

udice, which the court properly construed as a 28 U.S.C.A. § 2255

(West Supp. 2001) motion.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.         Barlow v.

Dewalt, No. CA-01-401-5-BR (E.D.N.C. filed June 12, 2001; entered

June 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2